Citation Nr: 1220818	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk






INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran claims that his current myelodysplastic syndrome is related to service, specifically to exposure to herbicide agents.

The Veteran's VA treatment records show a bone marrow biopsy was performed in August 2003.  The biopsy report in September 2003 revealed early myelodysplastic syndrome.  The Veteran had follow-up care for early myelodysplastic syndrome at a VA Medical Center in January 2004, July 2008 and January 2009. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.

In this case, the Veteran's military personnel records reflect that he served in Vietnam during the Vietnam Era and it is presumed that he was exposed to herbicide agents.  The Board points out, however, the Veteran's diagnosed myelodysplastic syndrome is not among those presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002); 75 Fed. Reg. 81332-81335 (2010).  The Board notes, however, that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34. F.3d 1039 (Fed. Cir. 1994).

Although there is nothing in the record that indicates the Veteran's myelodysplastic syndrome is associated with his military service, the Veteran submitted a Board decision involving another Vietnam veteran.  In that nonprecedential Board decision, service connection was granted based on a private medical opinion attributing the appellant's myelodysplastic syndrome to his herbicide exposure.  In light of this decision, the Board finds that an examination is warranted.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the Veteran's service).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current nature and etiology of his myelodysplastic syndrome.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myelodysplastic syndrome is the result of disease or injury incurred in service, to include exposure to herbicide agents.  The examiner should provide a complete rationale for his/her opinion.  

2.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



